Citation Nr: 9919119	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Stephanie J. Stergiou, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted the claim of service connection for 
PTSD and assigned a noncompensable rating.  That same month, 
a notice of disagreement was submitted and a statement of the 
case was issued.  A substantive appeal was filed in November 
1995.  In December 1995, the veteran testified at a personal 
hearing conducted at the RO.  

By rating action of April 1996, a compensable evaluation of 
10 percent was assigned for the disability.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).

A review of the file shows that the veteran was scheduled for 
a hearing before a member of the Board in March 1999.  
However, he failed to appear.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD produces less than 
definite social and industrial impairment; there is emotional 
tension, or other evidence of anxiety productive of no more 
than mild social and industrial impairment. 

3.  Occupational and social impairment due to more than mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, has not been shown. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103, 4.7; 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an April 1990 letter from a therapist from the Vet Center, 
it was noted that a diagnosis of PTSD should be considered.  
It was reported that the veteran started counseling sessions 
with that center in June 1989, which included weekly 
individual and/or group therapy.  

A psychiatric examination was conducted in June 1990.  The 
examiner found the following: no evidence of any psychosis; 
somewhat immature, naïve, limited motivation and drive; 
somewhat isolated and shows evidence of a borderline 
personality disorder, possibly with PTSD.  He was considered 
employable and competent to handle his own affairs.  

Another examiner, who saw the veteran in October 1990, 
determined that the veteran did not have the symptoms of 
increased arousal necessary to the PTSD diagnosis.  However, 
it was further noted that the veteran remembered that in the 
sixth month after his return home, he was irritable and 
hypervigilant.  His score on the Mississippi Scale for 
Combat-Related PTSD was 100, below the diagnostic cut off of 
109.  The examiner diagnosed alcohol and cannabis abuse in 
remission.  

Pursuant to the claim of service connection for PTSD, the 
veteran testified at a personal hearing conducted at the RO 
in December 1990.  At that time, the veteran recounted events 
that occurred during his Vietnam service.  With regard to his 
PTSD, the veteran testified that he had problems sleeping and 
with nervousness.  At that time, he was unsure of his 
diagnosis.  

On VA examination of March 1992, the examiner diagnosed PTSD, 
moderate with depression.  It was further noted that the 
veteran had sleep disturbances, symptoms of withdrawal, an 
inability to adjust in civil life, inability to hold a job, 
social dysfunction, and difficulties concentrating and 
problems with memory.  There was an exaggerated startle 
response.  He is irritable and has outbursts of anger with 
violence and physical fights.  He has problems dealing with 
authority figures.  It was noted that he had developed 
depression with "accidental" suicidal thoughts.  The 
examiner commented that the impact of the war was evident 
because the veteran described himself as an outgoing boy 
without emotional problems prior to service and becoming a 
loner with difficulties in communication after his return 
from Vietnam.  

VA Mental Health Clinic records reflect treatment in 1991, 
1992, 1994 and 1995.  In records dated in June 1994, it was 
noted that he was also going to the Vet Center for treatment.  

On VA examination of November 1994, it was noted that a 
psychiatric evaluation was conducted after a review of the 
available records.  According to the report, the veteran has 
a long history of maladjustment with periods of depression 
and potential self-destructive actions.  There are some 
symptoms of PTSD, limited intellectual capacity, socially 
isolated, and shows symptoms of a personality disorder.  He 
is inclined to form intense but short-lasting interpersonal 
relationships despite his overall isolation.  He is 
potentially self-destructive by alcohol even though he claims 
that he was unable to drink because he could not afford it at 
that time.  However, the examiner felt that the potential for 
alcohol abuse was there, and he would in the long term be 
rather self-destructive.  The examiner reported the following 
diagnoses: PTSD, chronic, mild; generalized anxiety disorder 
with recurrent depression; alcohol dependence in possible 
remission; and borderline personality disorder.  The examiner 
assigned a Global Assessment Function (GAF) score of 60.  

In September 1995, several VA examiners evaluated the 
veteran.  They determined that the veteran was suffering from 
PTSD, but given his mental status that day, the predominant 
presentation was not PTSD.  They felt that the veteran is 
able to manage his symptoms, and other than sleep 
disturbance, there was no PTSD symptomatology at that time.  
The examiners attributed the persistent symptoms of lack of 
ambition, emotional withdrawal, feelings of low self-esteem 
and chronic dissatisfaction to dysthymia.  Since it was 
revealed that the veteran had some difficulties during his 
childhood years, the examiners concurred that given the 
childhood history of dysphoria and long term history of 
dysthymia, he suffers from dysthymia, primary type.  The 
examiners also determined that the veteran suffers from a 
mixed personality disorder given his pattern of relating.  
They specifically noted that the veteran uses humor to cover 
up his insecurity and that he tends to be somewhat 
nonassertive, passive and dependent in his way of relating to 
the world.  It was noted that the intensity of the veteran's 
drinking was in moderation at that time, and that he had not 
used marijuana for the past 10 years.  The following 
diagnoses were reported: dysthymic disorder, primary type; 
history of marijuana abuse in remission; history of alcohol 
dependence, moderate; PTSD, secondary to Vietnam stress and 
symptoms that are mild and chronic; and personality disorder, 
not otherwise specified (avoidant, schizoid, passive and 
aggressive features).  The veteran was considered competent 
to handle his funds.  

By rating action of October 1995, entitlement to service 
connection for PTSD was established.  The disability was 
rated as noncompensable, and an effective date of August 11, 
1989 was assigned. 

In a November 1995 report from a therapist with the Vet 
Center, it was noted that the veteran has continued with his 
therapy at that facility and that he continues to experience 
difficulty with his PTSD.  Associations with the war cause 
the return of unpleasant memories, and he has difficulty 
getting along with others, he lacks motivation and caring, 
and does not exhibit the ability to withstand stress or 
pressure.  He continues to dream of events associated with 
his Vietnam service.  There is a reference to the veteran 
having been in an altercation in 1986, and reporting that 
there had been no recent arrests.  The therapist stated that 
the veteran is "definitely impaired by his PTSD disability 
more than 0 percent."  

In December 1995, the veteran testified that he goes for 
treatment on a monthly basis.  Since his discharge from 
service, he has had difficulties establishing and maintaining 
relationships with others.  He has about one or two friends 
that he does not see that often.  He considers himself to be 
a loner.  He has not been able to maintain employment for 
more than two years with a particular employer.  He last 
worked on a full-time basis in 1986, but was fired because he 
stopped reporting for work.  He was self-employed for awhile 
doing some subcontracting work cleaning a pizza place.  He 
was pleased with that work because the store was closed at 
the time and he could complete his work.  In 1990, he left 
that position because of the commute.  Since that time, he 
has been collecting food stamps.  He becomes easily upset 
over things, therefore he avoids arguments by staying alone.  
He takes Prozac and Trazodone.  He has to take medication to 
help him sleep.  In addition to his monthly appointments, he 
goes for group therapy at the Vet Center on a weekly basis.  
At times, he has the need to contact the counselor there to 
speak with him on an individual basis.  The counselor is 
familiar with the veteran's condition.  Memories are brought 
back by things such as certain smells and movies, and the 
fireworks displays on the Fourth of July.  He had a sad 
experience when he went to see the Moving Wall.  He does not 
have any motivation, and does nothing during the day.  He 
goes to the grocery store when absolutely necessary since 
waiting in line can become overwhelming.  

By rating action of April 1996, a compensable rating of 10 
percent was assigned with an effective date of August 11, 
1989.  

On VA examination of July 1997, the examiner described the 
veteran as thin and rather sickly looking, and noted that he 
was somewhat unkempt.  His behavior was anxious, and speech 
was low and monotonous.  His mood was empty and depressed.  
Affect was constricted, blunted and flat.  There were no 
indications of depersonalization or derealization.  Thought 
process was goal directed.  He did not report any 
preoccupations or obsessions.  There were no delusions.  
There had been past suicidal ideation, but none at that time.  
Homicidal ideations were not present.  The veteran was 
oriented x 4.  He is most likely functioning in the average 
range of intelligence.  Short term and long term memory 
appeared to be intact.  The level of abstraction and insight 
was limited.  The veteran has good judgment and certainly can 
handle his own funds.  The examiner diagnosed: major 
depression, recurrent, moderate to severe at times, without 
psychotic symptoms; alcohol abuse, in remission; marijuana 
abuse, in remission; caffeine dependence; and nicotine 
dependence.  The examiner assigned a GAF of 45.  The examiner 
determined that the veteran did not meet the criteria for a 
diagnosis of PTSD.  To the examiner, it appeared that the 
veteran had been suffering from major depression for a number 
of years, and that PTSD may have been a misdiagnosis, or at 
least at that point he was showing all the signs of major 
depression.  He reported that the Prozac helped somewhat, but 
he had not received any long term counseling/psychotherapy 
regarding his depression.  

A rating decision in February 1995 granted a permanent and 
total disability rating for nonservice-connected pension 
purposes based on generalized anxiety disorder with recurrent 
depression, rated 50 percent disabling.  An unappealed rating 
decision in September 1997 denied service connection for 
generalized anxiety disorder with recurrent depression and 
major depression, still rated 50 percent disabling.


Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for PTSD.  Thus the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  With regard to the disability 
at issue, the Board finds that the evidence does not 
demonstrate that there was an increase or decrease in the 
disability that would suggest the need for staged ratings. 

Service connection is currently in effect for PTSD, rated 10 
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).  Since the initial grant of 
service connection and the assignment of the 10 percent 
rating for PTSD, the regulations for the evaluation of mental 
disorders were revised, effective November 7, 1996.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(1996), specifying the action to be taken.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Here, the Board acknowledges 
that the most recent supplemental statements of the case, 
dated in January and September 1997, addressed the new rating 
criteria.  Therefore, the veteran has been informed of the 
new criteria and their application.  

Under the prior version of Diagnostic Code (DC) 9411, a 10 
percent rating is assigned when there is less than the 
criteria for the 30 percent, with emotional tension, or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

Under the current version of DC 9411, a 10 percent evaluation 
is assigned when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

As noted on the most recent examination of July 1997, it was 
found that PTSD may have been misdiagnosed, or in any event 
was not diagnosable at that time, but that all the signs of 
major depression were present.  Also, the use of Prozac had 
helped his condition.  Given the opinions expressed in the 
examination report, it is reasonable to conclude that the 
current evaluation of 10 percent is adequate with regard to 
both sets of criteria.  Furthermore, the findings of record 
indicate that the veteran's PTSD causes problems with 
sleeping, but those difficulties are resolved by taking 
medication.  The veteran has testified as to the degree of 
industrial and social impairment he feels is due to his PTSD.  
Although it is evident from his testimony that there is such 
impairment, what he described is not to the degree required 
for a 30 percent rating under the old or new version of DC 
9411.  

The veteran testified that he has at least two friends, and 
that he had been able to maintain employment which suited his 
need to be alone.  However, his reasons for leaving that type 
of employment were based on the commute and not his 
condition.  Therefore, definite social and industrial 
impairment as required for a 30 percent rating under the old 
version of DC 9411 has not been shown.  Since the veteran has 
complained of problems sleeping due to his PTSD, it can be 
argued that there is chronic sleep impairment as noted under 
the current version of DC 9411.  However, as stated, the 
veteran's sleep impairment is for the most part, resolved 
with medication.  Therefore, it is not chronic and does not 
appear to have produced the level or type of occupational and 
social impairment required for a 30 percent rating under the 
new version of DC 9411.  His PTSD impairment has been 
described as "mild" (11/94); no symptoms other than sleep 
disturbance (9/95); "definitely more than 0 percent" 
(11/95); and not present at all (7/97).  Overall, the current 
disability picture does not approximate the criteria for a 30 
percent rating under either the old or new versions of DC 
9411, and there is no question as to whether a 10 percent or 
30 percent rating should apply.  38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that DCs other than 9411 do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for PTSD since 
the present disability picture does not warrant an evaluation 
more than the 10 percent rating in effect.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees, and the 
veteran has not sought review of this decision.


ORDER

Entitlement to a higher initial rating greater than 10 
percent for PTSD has not been established, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

